        Case 1:18-cv-08126-LGS-KNF Document 80 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 KNIGHT MPIC VENTURES, LLC, KNIGHT :
 MPIC VENTURES II, LLC, and KNIGHT                            :
 VENTURES III, LLC.,                                          :
                                                              :   18 Civ. 8126 (LGS)
                                              Plaintiffs, :
                                                              :         ORDER
                           -against-                          :
                                                              :
 KRAIG T. HIGGINSON.,                                         :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 4, 2020, this Court issued an Opinion and Order (the “Order”)

granting Plaintiffs’ motion for summary judgment, and awarding Plaintiffs judgment against

Defendant “in the amount of $3,500,000 plus interest and reasonable costs, including reasonable

attorneys' fees.” See Dkt. No. 71.

        WHEREAS, on February 28, 2020, Plaintiffs filed a motion for attorneys’ fees, and also

requested that the Court apply the parties’ pre- and post-contractual interest rates, in lieu of the

federal rates, when issuing its judgment. See Dkt. No. 74. Plaintiffs did not seek this interest

rate in the motion for summary judgment, nor was the excerpt of the Loan Agreement on which

Plaintiffs rely provided to the Court.

        WHEREAS, on March 20, 2020, Defendant filed a memorandum of law in opposition to

Plaintiffs’ motion, arguing in relevant part that the at-issue Guaranty and the Strict Foreclosure

and Forbearance Agreement (“SFFA”) do not require Defendant to pay any additional

contractual interest and therefore, at best, Plaintiffs are allowed federal statutory post-judgment

interest. See Dkt. No. 77.
       Case 1:18-cv-08126-LGS-KNF Document 80 Filed 08/07/20 Page 2 of 2




       WHEREAS, on July 2, 2020, Judge Fox issued an order directing the parties to seek a

ruling from the assigned District Judge on the issue of interest. See Dkt. No. 79.

       WHEREAS, the parties have not sought such a ruling. It is hereby

       ORDERED that, if Plaintiffs intend to seek an interest rate on the judgment in the

amount of $3,500,000 plus interest other than the federal statutory post-judgment interest, by

August 14, 2020, Plaintiffs shall file a letter motion explaining the grounds for such an award,

and explaining why the argument was not waived because Plaintiffs failed to make it in the

motion for summary judgment. Defendant shall file any letter response by August 21, 2020.

       Judge Fox is respectfully requested to proceed with the motion for attorneys’ fees,

excluding Plaintiffs’ request for additional interest on the judgment.

Dated: August 7, 2020
       New York, New York




                                                 2
